Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.   Applicant’s election of one of the inventions of Groups 439-876, specifically a method of treating diabetes, said method comprising the administering of the protein of SEQ ID NO:25 (insulin-like growth factor II (IGF-2)), without traverse, filed 3/21/22, is acknowledged.  

Claims 1-10, 29, 30, 33, 65, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 27, 28, 31, and 32 are under examination.  

2.   The Abstract is objected to because it does not adequately describe the claimed invention.  Applicant is advised that an Abstract commensurate in scope with the invention of the instant claims are required.  The Abstract fails to disclose a method of treating diabetes employing IGF-2.

	Correction is required.

3.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.   Claims 27, 28, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 91/03253 (IDS).

WO 91/03253 teaches the treating of diabetes in a patient who has not undergone bariatric surgery, said treating comprising the administering if IGF-2 (see particularly page 4 and Claim 2).

The reference clearly anticipates the claimed inventions. 

5.   Claims 27, 28, 31, and 32 are rejected on the basis that the claims recite improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush groupings of Claims 27 and 32, the proteins of the SEQ ID NOs: recited therein are patentably distinct because of both structure and function, i.e., unique amino acid sequences and biological functions.  They do not properly comprise a Markush grouping of alternatives.

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8.   No claim is allowed. 



G.R. Ewoldt, Ph.D., 5/06/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644